EXHIBIT 11 COMPUTATION OF EARNINGS PER SHARE (In thousands, except per share amounts) Three Months Ended March 31, 2008 Six Months Ended March 31, 2008 Net Income $ 1,493 $ 2,666 Weighted average common shares outstanding forcomputation of basic EPS 12,936 12,944 Dilutive common-equivalent shares — — Weighted average common shares for computation ofdiluted EPS 12,936 12,944 Earnings per common share: Basic $ 0.12 $ 0.21 Diluted $ 0.12 $ 0.21 Three Months Ended March 31, 2007 Six Months Ended March 31, 2007 Net (Loss) income $ (317 ) $ 1,371 Weighted average common shares outstanding forcomputation of basic EPS 13,084 13,086 Dilutive common-equivalent shares — 716 Weighted average common shares for computation ofdiluted EPS 13,084 13,802 (Loss) earnings per common share: Basic $ (0.02 ) $ 0.10 Diluted $ (0.02 ) $ 0.10
